In a letter dated January 30, 1998, to the Clerk of the Appellate Courts, respondent Laurence Alan Bransgrove, of Amarillo, Texas, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1997 Kan. Ct. R. Annot. 232).
At the time respondent surrendered his license, there was a complaint scheduled for hearing on February 3, 1998, before a panel of the Kansas Board for Discipline of Attorneys. The complaint contained allegations of client abandonment during litigation, billing fraud, failure to return client files, and failure to cooperate with the disciplinary investigation. A claim in excess of $12,000 was pending before the Lawyers’ Fund for Client Protection and has been paid by respondent. Further, respondent was administratively suspended from practicing law in Kansas pursuant to this court’s order of suspension dated November 5, 1997.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Laurence Alan Bransgrove be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Laurence Alan Bransgrove from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1997 Kan. Ct. R. Annot. 235).